Citation Nr: 1010810	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Entitlement to service connection for a mental disorder 
other than PTSD.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the Veteran's claims file was 
subsequently transferred to the Los Angeles RO.

The Veteran provided testimony at a January 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes 
requesting the Veteran's Social Security Administration (SSA) 
records and the private treatment records of Drs. T.J. and 
C.D.A., under the facts and circumstances of this case.

In May 2008, the Veteran submitted a Notice of Award letter 
from SSA indicating he was entitled to monthly disability 
benefits beginning in February 2007.  It does not appear that 
any attempt has been made to obtain the Veteran's SSA 
records.  VA's duty to assist includes obtaining such records 
or, in the alternative, a response from SSA indicating the 
records are not available.  See, e.g., Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In addition, the Veteran's May 2008 correspondence included a 
May 2008 letter from Dr. T.J., the Veteran's treating 
psychologist.  The letter indicates the Veteran has been 
treating with Dr. T.J. since August 2006, and the Veteran 
testified at the January 2010 Board hearing that his 
treatment with Dr. T.J. was still ongoing.  Moreover, the 
claims file contains an August 2006 letter from Dr. C.D.A., a 
psychologist, but there are no other treatment records from 
this doctor.  Therefore, the Board finds that VA's duty to 
assist includes attempting to obtain the treatment records of 
Drs. T.J. and C.D.A. 

The Board also notes that a number of documents have been 
associated with the claims file since the June 2006 Statement 
of the Case (SOC), which is the last adjudication of the 
claim to date, without any indication from the Veteran that 
he has waived initial consideration of these documents by the 
RO.  Thus, the RO should specifically address these 
documents, which include several letters from Dr. R.B., a 
February 2008 VA examination report, and a May 2008 statement 
from R.W.H., in its reconsideration of the claim.  

Finally, the February 2008 VA examiner diagnosed major 
depressive disorder in addition to PTSD, and further stated 
that the Veteran's depressive disorder is secondary to his 
military service and is a response to his PTSD.  Recent 
judicial caselaw potentially addresses the consideration of 
the Veteran's other symptoms of mental abnormality.  The 
Court of Appeals for Veterans Claims has held that claims for 
service connection for PTSD should be considered to include 
claims for service connection for all psychiatric 
disabilities.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009) 
(scope of a mental health disability claim is not restricted 
to the diagnosis alleged, but includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record).

To assure the Veteran full due process, and because there are 
indications of psychiatric diagnoses other than PTSD in the 
file, the Board concludes that this matter must be remanded 
for consideration of this claim pursuant to the Clemons 
precedent.  We defer to the RO as to whether, on remand, a 
medical examination is required in order to reconcile the 
various diagnoses of record.

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any and all records 
from the Social Security Administration 
relating to the Veteran's award of SSA 
disability benefits from February 2007, 
particularly those records identifying the 
disabilities upon which the award was 
based.  If no records are available, a 
written statement should be obtained from 
the SSA to that effect.  The Veteran 
should be informed of any negative search, 
and advised that he can submit copies of 
any records he has in his possession.

2.  A request, along with appropriate 
authorization from the Veteran, for 
records relating to treatment of the 
Veteran should be sent to Drs. T.J. and 
C.D.A.  If the records are unavailable, 
that fact should be noted in the record.  
The Veteran should be informed of any 
negative search, and advised that he can 
submit copies of any records he has in his 
possession.
  
3.  When the development requested has 
been completed and the SSA and treatment 
records of Drs. T.J. and C.D.A. have been 
obtained and associated with the claims 
file, review the case again on the basis 
of the additional evidence, including the 
documents associated with the claims file 
since the June 2006 SOC that have not yet 
been addressed by the RO, as discussed 
above.  The case should also be 
readjudicated in light of the holding in 
Clemons v. Shinseki, supra.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a Supplemental SOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

